DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art relied upon in the non-final rejection was filed after June 14, 2016, and therefore not prior art.
The closest prior art of record Matsumoto (US 2009/0114253 cited in IDS) teaches the two processing nozzles are arranged along a radial direction of the substrate.  However, Matsumoto fails to teach or suggest a rinse liquid discharge nozzle that discharges a rinse liquid such that said rinse liquid comes into contact with a second position in a second rotation path of a peripheral portion of a to-be-protected surface of said substrate opposite to the to-be-processed surface, wherein said second position is a position upstream from said first position in a direction of rotation of said substrate.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711